Title: From Thomas Jefferson to John Isaac Hawkins, 26 July 1802
From: Jefferson, Thomas
To: Hawkins, John Isaac


          
            Sir
            Monticello July 26. 1802.
          
          I recieved your favor of the 16th. just as I was leaving Washington, & could not therefore answer it until my arrival here. I am obliged to you for your description of the Claviol, and shall certainly prefer ceding to you my piano forte, and taking in exchange at the proper difference in [price], a Claviol as soon as you can furnish one, which you think will be a year first. I suppose it probable, if you go to England, you will be able to get them made there of better materials, better workmanship & cheaper than here. as to mine you will have it made there or here as you please. I sincerely wish you the success which you so well deserve, and tender you my esteem
          
            Th: Jefferson
          
        